PER CURIAM.
Reversed and remanded with directions that appellant be credited for the time *57served in the county sheriff’s in-house arrest program. Although there is some confusion in the record, it appears to us that the plea agreement and the sentence entered pursuant thereto contemplated service of a term in the county jail. It appears that appellant completed service of that term by being permitted to serve a portion of the term in an in-house arrest program. Since the plea agreement and sentence was for county jail time, we do not believe the appellant can be denied credit for such time because he was permitted to serve some of the term outside the jail, although under restraint.
ANSTEAD, GUNTHER and STONE, JJ., concur.